Name: 1999/212/EC: Commission Decision of 18 March 1999 on certain measures to prevent the transmission of foot- and-mouth disease virus from Algeria, Morocco and Tunisia to the territory for the European Community (notified under document number C(1999) 712) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  means of agricultural production;  health;  cooperation policy;  agricultural policy
 Date Published: 1999-03-19

 Avis juridique important|31999D02121999/212/EC: Commission Decision of 18 March 1999 on certain measures to prevent the transmission of foot- and-mouth disease virus from Algeria, Morocco and Tunisia to the territory for the European Community (notified under document number C(1999) 712) (Text with EEA relevance) Official Journal L 074 , 19/03/1999 P. 0029 - 0031COMMISSION DECISION of 18 March 1999 on certain measures to prevent the transmission of foot-and-mouth disease virus from Algeria, Morocco and Tunisia to the territory for the European Community (notified under document number C(1999) 712) (Text with EEA relevance) (1999/212/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (1), and in particular Article 22(1) thereof,Whereas during the months of February and March 1999 foot-and-mouth disease has been confirmed to be present in livestock in Algeria, Morocco and Tunisia; whereas the disease is one of the most contagious diseases of cattle, sheep, goats and pigs; whereas the virus causing the disease can persist in a contaminated environment outside the host animal for several weeks depending on the temperature;Whereas the presence of foot-and-mouth disease in Algeria, Morocco and Tunisia is liable to constitute a serious risk to the livestock population of the Community;Whereas it is necessary to rapidly adopt certain protection measures at Community level which take into account the survival of the foot-and-mouth disease virus in the environment and potential routes of virus transmission; whereas transport vehicles used for transport of animals on arrival from Algeria, Morocco and Tunisia to Community territory may cause a potential risk of harbouring virus;Whereas importation of animals to the Community primarily relates to import of horses; whereas the health requirements for importation of horses are laid down in Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of equidae (2), as last amended by Directive 92/36/EEC (3);Whereas appropriate cleansing and disinfection of animal transport vehicles is the most appropriate way to reduce the risk of rapid virus transmission over large distances;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 For the purpose of this decision a livestock vehicle means: a motor vehicle being used or which has been used for transport of animals.Article 2 1. The Member States shall ensure that the operator of an empty livestock vehicle on arrival from Algeria, Morocco and Tunisia at the point of entry to the territory of the Community provides documentation which indicates that the vehicle has been cleansed and disinfected. The documentation shall provide information on cleansing and disinfection equivalent to that shown in the Annex of this Decision.2. In the event the measure referred to in paragraph 1 has been implemented inappropriately the Member State concerned may reject the livestock vehicle or subject the vehicle to proper cleansing and disinfection at a designated place as close as possible to the point of entry.Article 3 Livestock vehicles carrying equidae, being imported in accordance with provisions of Council Directive 90/426/EEC, may be subject to cleansing and disinfection on the arrival at the border inspection post. The mentioned cleansing and disinfection shall be carried out at a place as close as possible to the border inspection post, designated by the official veterinarian.Article 4 The measures of the present Decision shall be reviewed before 30 April 1999 and apply until 30 April 1999.Article 5 This Decision is addressed to the Member States.Done at Brussels, 18 March 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 24, 31. 1. 1998, p. 9.(2) OJ L 224, 18. 8. 1990, p. 42.(3) OJ L 157, 10. 6. 1992, p. 28.ANNEX CLEANSING AND DISINFECTION CERTIFICATE FOR MEANS OF TRANSPORT USED FOR THE TRANSPORT OF LIVESTOCK >START OF GRAPHIC>>END OF GRAPHIC>